Citation Nr: 1221199	
Decision Date: 06/18/12    Archive Date: 06/29/12

DOCKET NO.  11-18 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran, who is the appellant in this case, served on active duty from July 1950 to July 1954.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Veteran testified at a Board videoconference hearing in May 2012.  The hearing transcript has been associated with the claims file.  


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is not etiologically related to active service.

2.  The Veteran's tinnitus is not etiologically related to active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active service, nor may sensorineural hearing loss be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2011).

2.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

VA has met its duty to notify and assist the Veteran in this case.  In a September 2010letter, VA informed the Veteran of the evidence necessary to substantiate his claim, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  VCAA notice letters also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA and private treatment records, and VA examinations have been associated with the claims file.  The Board notes specifically that the Veteran was afforded a VA examination in March 2011.  38 C.F.R. § 3.159(c)(4) (2011).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that the VA examination obtained in this case is adequate as it is predicated on a review of the claims folder and medical records contained therein; contains a description of the history of the disability at issue; documents and considers the Veteran's complaints and symptoms; and contains adequate medical opinion along with reasons and bases for the opinion rendered.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

During the May 2012 Board videoconference hearing, to assist the Veteran, the undersigned asked questions to help direct the Veteran's testimony to any claimed in-service symptomatology and asked the Veteran about the bases of a post-service medical opinion.  These actions fulfilled the duties under 38 C.F.R. § 3.103 (2011).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  

B.  Law and Analysis 

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  In addition, certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2011). 

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

Impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011). 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In lay statements and during his Board hearing, the Veteran reported exposure to noise from rifle and machine gun fire, and grenades and bazookas while on basic training and during his yearly weapons qualifications.  He also reported exposure to aircraft noise at the Naval Air Station in Alameda, California while performing guard duty near the flight line.  

The Veteran's DD Form 214 shows that he served from July 1950 to July 1954 as an administrative clerk in the United States Marine Corps.  The Board notes that the Duty MOS Noise Exposure Listing referenced in DVA Fast Letter 10-35 for Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus shows that Veterans with the Veteran's duty MOS have a low probability of exposure to hazardous noise. 

Service treatment records contain no specific complaints or diagnoses relating to hearing loss or tinnitus.  Enlistment and separation examinations showed that the Veteran's hearing was 15/15 on whispered voice testing.  Service treatment records do not include audiometric data.  

While the Veteran identified noise exposure on the flight line while performing guard duty in Alameda, California; documents included with the Veteran's service personnel records show that his regular duties while stationed in Alameda, California were that of an administrative clerk and a clerk typist.  These documents specifically note that the Veteran had no additional duties.  

The earliest evidence of a hearing loss disability of record was in February 2011, 57 years after the Veteran's separation from service.  A February 2011 private opinion was provided by a licensed hearing aid dispenser at Sherard's Hearing Aid Center.  The Veteran indicated, during his Board hearing, that he was referred there for evaluation by his Veteran's Service Officer in conjunction with his claim.  A January 2011 graphical audiogram was associated with the letter.  The Board may interpret graphical representations of audiometric data and convert it to numerical data in its role as a fact finder as long as the graphical representations are clear.  See Kelly v. Brown, 7 Vet. App. 471 (1995); Hall v. Nicholson, 21 Vet. App. 80 (2006) (unpublished) (stating that the U.S. Court of Veterans Claims (Court) held in Kelly that the Court could not interpret graphical data from a hearing evaluation and convert it to numerical data because this involved fact finding, but there was no indication in the Court's decision that the Board is precluded from doing so as a fact finder). 


The Board finds that the graphical representations are clear in this case.  On the January 2011 private audiological evaluation, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
35
70
75
LEFT
15
25
35
60
75

The hearing aid dispenser stated that the Veteran's bilateral sensorineural hearing loss, more likely than not, was a result of his exposure to the continual loud noise of rifle fire during rifle training qualifications and in basic training.  The hearing aid dispenser noted the Veteran's participation in yearly qualifications for the weapons he used, and stated that the Veteran was not the only soldier firing, but was one of thirty to thirty-five men firing at the same time.  The Veteran also reported being stationed next to the Convair aircraft base, and reported exposure to traffic and aircraft noise while on guard duty near the runway.  

The Veteran was afforded a VA audiological examination in March 2011.  The examination included a review of the claims file.  It was noted that there were no audiograms from the Veteran's period of service.  Whispered speech, which was the standard of care at that time, revealed normal hearing.  There was no mention of hearing problems or tinnitus on the Veteran's discharge form.  The Veteran's MOS was a clerk. 

The Veteran reported that the first hearing test he had since his discharge was in February 2011.  The VA examiner noted that this was done by a hearing aid dispenser who suggested that the Veteran's hearing loss was caused by his four years of active service completed 57 years ago.  The Veteran reported that he was not certain when he started having hearing problems, but reported that ringing started when he was in active service.  He did not associate it with a particular event, nor could he give an approximate date.  He never sought medical attention for tinnitus, nor was it mentioned in the report from the hearing aid dispenser.  The VA examiner noted that a hearing aid dispenser was not licensed for medical or compensation-related hearing tests, but was only licensed for hearing testing pertaining to the fitting of hearing aids and making referrals.  The Veteran reported noise exposure during service related to his annual qualifications for rifle training, and reported that he worked primarily as a clerk in the Marine Corps.  He worked as a driver for Coca-Cola, then as a production manager.  He also reported farming for approximately five years and working traveling and setting up equipment for another job.  All of these jobs were noted to involve some noise exposure.  

On a VA audiological evaluation in March 2011 pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
50
80
90
LEFT
20
25
30
50
85

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 98 percent in the left ear.  The Veteran was diagnosed with sensorineural hearing loss. 

The VA examiner stated that the Veteran's hearing was normal during his period of service.  He did not seek a hearing test until 57 years after his discharge.  His MOS was a clerk during military service, and his report of qualifying on the rifle range as a right-hand shooter did not match with his current hearing loss pattern, with his left ear being the better ear.  In that regard, the VA examiner stated that a right-hand shooter with a rifle, exposes the left ear to more noise exposure, and a greater degree of hearing loss would be expected in the left ear.  The Veteran had some history of noise exposure in different work settings.  The VA examiner cited studies which show that hearing loss secondary to military noise exposure occurred immediately, without a delayed onset.  The VA examiner found that the Veteran's present hearing loss was most consistent with presbycusis, hereditary factors, and civilian noise exposure.

With respect to tinnitus, the VA examiner stated that she found no report of tinnitus or ringing in the ear in service treatment records, or up until the time of the Veteran's present examination.  The Veteran did not associate the onset of tinnitus with any particular event during his active military service.  The VA examiner, therefore, opined that it was less likely that tinnitus the Veteran now reported was related to his active military service. 

A March 2011 VA examination shows that the Veteran has a current hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385 (2011).  The March 2011 VA examination also noted the presence of current tinnitus.  The evidence of record does not show that hearing loss was manifest to a compensable degree within one year of the Veteran's separation from service.  In that regard, the earliest evidence of a hearing loss disability was in 2011.  At issue is whether the Veteran's current hearing loss and tinnitus are etiologically related to his reported in-service noise exposure.  

The Veteran has reported exposure to noise from rifle and machine gun fire in basic training and during his yearly weapons qualifications, and he reported exposure to aircraft noise at the Naval Air Station in Alameda, California while performing guard duty near the flight line.  He also reported that he had noticed ringing in the ears in service after shooting weapons, and reported during his Board hearing that at the end of the day, with exposure to aircraft noise, he could not hear anything.  The Veteran is competent to identify noise exposure in service and he is competent to report noticing ringing in the ears or hearing problems in service.  The Board finds, however, that the Veteran's reports are not entirely credible in this case.  

The Board finds that while the Veteran likely had some noise exposure in service, the Veteran is not credible in identifying the degree of noise he was exposed to.  In that regard, while the Veteran reported noise exposure on the flight line while serving on guard duty; the Veteran's personnel records do not reflect any guard duty; instead, the record shows the Veteran served on regular duty as an administrative clerk and as a clerk typist with a low probability of exposure to hazardous noise.  Guard duty was not noted in personnel records.  Therefore, the objective evidence shows that the Veteran did not have regular or frequent guard duty in service.  The Board finds that the Veteran is credible in his reports of noise exposure while on basic training and during weapons qualifications.  The Veteran's reports of noise exposure related to basic training and weapons qualifications comprised only a short period of time during the Veteran's period of service.  The Board finds, therefore, that the noise exposure the Veteran was exposed to in service, was infrequent, and was not continual.  

Additionally, the record shows that there are inconsistencies in the Veteran's reports.  The Veteran reported, during his VA examination that he was not certain when he started having hearing problems.  While he noted tinnitus in service, he could not associate it with a particular event, nor could he give an approximate date.  However, during the Veteran's hearing, he was much more specific in regard to his reports of hearing loss and tinnitus, indicating that he first noticed these problems in boot camp while they were firing weapons.  The Board notes that the Veteran's report of hearing problems related to weapons training and qualifications is inconsistent with current findings in his audiograms, as noted by a March 2011 VA examiner.  In that regard, the Veteran's current hearing presentation, with hearing thresholds shown to be worse in the right ear, is inconsistent with hearing loss associated with weapons training and qualifications as a right-hand shooter.  

While the Veteran described hearing problems and problems with tinnitus in service; no such problems were noted in his service treatment records, or for 57 years after his separation from service.  Significantly, the Veteran did not seek any treatment for hearing problems or tinnitus from the date of his separation from service until after he initiated his present claim.  In weighing the Veteran's statements of continuity of symptomatology made in conjunction with the current claim for VA compensation against the other evidence of record, including the lack of continuity of symptomatology in the record from 1954 to 2011, the Board finds that the absence of contemporaneous medical evidence of continuity of symptomatology for 57 years is one factor, along with other evidence discussed above, that the Board has considered in finding that the Veteran's recent statements are less probative than the other evidence of record on the question of continuity of symptomatology after service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  For these reasons, the Board finds that the weight of the evidence demonstrates that the Veteran did not have hearing loss or tinnitus in service or shortly after his separation from service.  

The Veteran's wife reported that she noticed the Veteran's hearing loss when they met in 1992.  While the Veteran's wife is competent to provide such a observation, and there is no indication that she is not credible, the Board finds that her observation of the presence of hearing difficulties 38 years after the Veteran's service is of little probative value as it does not show continuity of symptomatology since service.  

There are conflicting opinions of record with regard to the etiology of the Veteran's current hearing loss.  According to the United States Court of Appeals for Veterans Claims, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.   The Board finds that the VA audiologist's opinion provides the most probative evidence of record with respect to the etiology of the Veteran's current hearing loss and tinnitus.  

A March 2011 VA audiology examination included a review of all pertinent evidence of record, to include the February 2011 private opinion.  The Veteran's reported history was also noted in the examination report.  The VA audiologist noted that the Veteran's noise exposure was limited, primarily, to basic training and to yearly qualifications.  The Veteran's MOS duty was also noted in this regard.  The VA audiologist noted that the Veteran did not have any hearing tests post-service until 2011, 57 years after his separation from service.  Some post-service noise exposure was also noted.  The evidence discussed with regard to the Veteran's hearing loss and tinnitus was factually accurate.  Based on this evidence, as well as on the Veteran's hearing presentation, the VA audiologist found that the Veteran's hearing loss and tinnitus were not likely related to active military service.  Based on the VA audiologist's medical knowledge, she found that the Veteran's hearing presentation was inconsistent with noise-exposure in service as a right hand shooter, and she found that his hearing loss was consistent with presbycusis, hearing loss related to the natural aging process, heredity, and post-service noise exposure.  The Board finds that sound reasoning has been provided for the opinions rendered by the VA examiner.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

In contrast, the Board finds that the February 2011 opinion, which was provided by a licensed hearing aid dispenser, is less probative in this case.    The February 2011 hearing aid dispenser did not consider the fact that the Veteran's right ear hearing loss was greater in this case, weighing against his claim for hearing loss related to basic training and yearly weapons qualifications, and she did not consider factors such as age-related hearing loss, heredity, or post-service noise exposure.  Additionally, the February 2011 opinion was not based on a review of the evidence of record, and was based on the Veteran's lay testimony.  As the Board has discussed above, the Veteran has not provided credible evidence with regard to his degree of noise exposure in service, and he has not provided credible evidence showing hearing problems in service.  Medical opinions premised upon an unsubstantiated account of a claimant are of no probative value and does not serve to verify the occurrences described.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  The February 2011 opinion did not address a claim for tinnitus.   Accordingly, the Board finds that the March 2011 VA opinion is more probative in this case.  

Accordingly, the Board finds that competent, credible, and probative evidence of record shows that the Veteran's current bilateral hearing loss and tinnitus are not etiologically related to service.

The Board notes that in an April 2011 notice of disagreement, the Veteran's representative contends that RO did not apply Hensley  v. Brown, 5 Vet. App. 155, 157 (1993), and did not require that the VA examiner reconcile her findings with prior information provided by the Veteran on his claim, attested to, by the Veteran, as being true and correct.  The Veteran's representative contends that the present case falls under the precedent established in Hensley, where the United States Court of Appeals for Veterans Claims (CAVC or Court) held that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  

The Board has not precluded service connection for the Veteran's claimed hearing disability because his hearing was found to be within normal limits at the time of his separation from service.  The Board has denied service connection in this case, based on the lack of credible evidence of hearing loss and tinnitus in service, on the lack of continuity of symptomatology since the Veteran's separation from service, and because the competent, credible, and probative evidence of record does not establish a nexus between the Veteran's current hearing loss in service.  The Board notes, further, that in the present case, audiometric testing was not conducted at the time of the Veteran's entrance or separation examinations.   The holding in Hensley v. Brown provides that the Board must explain the criteria it used to determine whether a measured worsening of disability constituted an increase in disability in service.  See Hensley  v. Brown, 5 Vet. App. 155, 163 (1993).  The Court also noted that the threshold for normal hearing is zero decibels to 20 decibels and higher threshold levels indicate some degree of hearing.  Id. at 157 (citing CURRENT MEDICAL DIAGNOSIS & TREATMENT 110-11 (Stephen A. Schroeder et al. eds., 1988).  In the present case, however, audiometric testing was not completed in service; therefore, no increase in disability was shown by service audiograms.  Whispered voice testing was measured at 15/15 at the time of the Veteran's entrance and separation examinations; thus, the Board finds based on the available evidence, that a measurable increase in disability was not shown in service.  


The Board finds that the Veteran's lay statements were considered, generally, by a March 2011 VA examiner; however, little probative weight was accorded to the Veteran's statements due to the lack of corroborating evidence of record and the lack of treatment for 57 years after the Veteran's separation from service.  As the Board has already discussed above, the Veteran has not provided credible lay evidence of in-service hearing problems or tinnitus, and the Board finds that the Veteran has not been credible in reporting the degree of noise exposure he experienced in service.  Therefore, the Board finds that an additional opinion is not necessary to reconcile the VA examiner's findings with prior information provided by the Veteran.  The Board finds that the March 2011 VA opinion is sufficient and was based on the correct facts as they are shown by the record.  

C.  Conclusion

Although the Veteran has current diagnoses of bilateral hearing loss and tinnitus, the competent, credible and probative evidence of record does not show that hearing loss or tinnitus were incurred or aggravated in service.  Sensorineural hearing loss did not manifest within a year following the Veteran's separation from service.  Therefore, the Board concludes the evidence is against finding that the Veteran has bilateral hearing loss and tinnitus etiologically related to active service.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b)  regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


